ORDER
This matter having been duly presented to the Court, it is ORDERED that JOHN P. YETMAN of MOUNT HOLLY, who was admitted to the bar of this State in 1976, and who was by Order of this Court dated April 27, 1993, suspended from the practice of law for a period of three months, effective May 25, 1993, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years.